                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


JUSTIN MORRIS,

               Plaintiff,

                                                        Civil Action 2:19-cv-01339
                                                        Judge Sarah D. Morrison
       v.                                               Chief Magistrate Judge Elizabeth P. Deavers


MICHAEL SHAW, et al.,

               Defendants.


                            REPORT AND RECOMMENDATION

       On June 21, 2019, the Court issued a Show Cause Order directing Plaintiff to show cause

why the claims against Defendant Centers for Medicare and Medicaid Services should not be

dismissed for failure to prosecute. (ECF No. 19.) Plaintiff did not respond to the Show Cause

Order. For the reasons that follow, it is RECOMMENDED that the Court DISMISS Plaintiff’s

claims against Defendant Centers for Medicare and Medicaid Services WITHOUT

PREJUDICE pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute.

                                                   I.

       Plaintiff filed his Complaint on April 10, 2019, naming three Defendants. (ECF No. 1.)

The docket reflects that Plaintiff effected service of process on Defendant Centers for Medicare

and Medicaid Services on April 22, 2019, and that this Defendant’s response to the Complaint

was due May 6, 2017. (ECF No. 8.) To date, Defendant Centers for Medicare and Medicaid

Services has not filed an answer or other responsive pleading.
       Because Plaintiff did not apply for and obtain an entry of default from the Clerk pursuant

to Federal Rule of Civil Procedure 55(a) against Defendant Centers for Medicare and Medicaid

Services, on June 21, 2019, the Court ordered Plaintiff to show cause within fourteen (14) days

why his claims against this Defendant should not be dismissed for failure to prosecute unless he

has applied for an entry of default from the Clerk. (ECF No. 19.) Plaintiff’s deadline to respond

to the Show Cause Order was July 5, 2019. To date, Plaintiff has not applied for an entry of

default or otherwise responded to the Show Cause Order.

                                                      II.

       Under the circumstances presented in the instant case, the Undersigned recommends

dismissal of Plaintiff’s claims against Defendant Centers for Medicare and Medicaid Services

without prejudice pursuant to Rule 41(b). The Court’s inherent authority to dismiss a plaintiff’s

action because of his or her failure to prosecute is expressly recognized in Rule 41(b), which

authorizes involuntary dismissal for failure to prosecute or to comply with rules of procedure or

court orders. See Fed. R. Civ. P. 41(b); Chambers v. Nasco, Inc., 501 U.S. 32, 49 (1991) (noting

that “a federal district court has the inherent power to dismiss a case sua sponte for failure to

prosecute” as recognized in Link v. Walbash R. Co., 370 U.S. 626, 629–32 (1962)). “This

measure is available to the district court as a tool to effect management of its docket and

avoidance of unnecessary burdens on the tax-supported courts and opposing parties.” Knoll v.

AT & T, 176 F.3d 359, 63 (6th Cir. 1999).

       The Sixth Circuit directs the district courts to consider the following four factors in

deciding whether to dismiss an action for failure to prosecute under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and


                                                  2
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.’” Id. (quoting Knoll, 176 F.3d at 363).

                                                       III.

       Here, the record demonstrates such delay. After Defendant Centers for Medicare and

Medicaid Services failed to timely respond to the Complaint and Plaintiff did not apply for an

entry of default from the Clerk, the Court ordered Plaintiff to show cause why his claims against

this Defendant should not be dismissed for want of prosecution. This Show Cause Order

provided Plaintiff with adequate notice of the Court’s intention to dismiss these claims for failure

to prosecute and supplied Plaintiff with a reasonable period of time to respond or to apply for

entry of default. Nevertheless, Plaintiff has continually failed to apply for entry of default and

has wholly failed to respond to the Show Cause Order. Because Plaintiff has missed deadlines

and disregarded a Court Order, the Undersigned concludes that no alternative would protect the

integrity of the pretrial process. The Undersigned therefore RECOMMENDS that the Court

DISMISS Plaintiff’s claims against Defendant Centers for Medicare and Medicaid Services

WITHOUT PREJUDICE under Rule 41(b).

                               IV.    PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

                                                   3
Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).


Date: July 9, 2019                                /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                                   4
